Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 1 of 12 PageID #: 11708
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
   GMP:PEN/BGK                                          271 Cadman Plaza East
   F. #2009R01065                                       Brooklyn, New York 11201



                                                        July 5, 2019

   By ECF

   The Honorable Brian M. Cogan
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                  Re:     United States v. Joaquin Archivaldo Guzman Loera
                          Criminal Docket No. 09-0466 (S-4) (BMC)

   Dear Judge Cogan:

                  The government, pursuant to Fed. R. Crim. P. 32.2, respectfully submits this
   letter motion and a proposed Order of Forfeiture (attached hereto as “Exhibit A”) for the above-
   referenced case against the defendant Joaquin Archivaldo Guzman Loera (the “defendant”).
   In accordance with jury’s verdict after trial, the government seeks entry of a forfeiture money
   judgment in the sum of $12,666,191,704.00. See Dkt. 572. The defendant is scheduled to be
   sentenced on July 17, 2019 at 9:15 a.m.

          I.      Background

                   On February 12, 2019, following an eleven-week trial, Guzman was found
   guilty of all ten counts in the above-referenced indictment (“Indictment”). These counts
   charged the defendant with operating a continuing criminal enterprise (Count One);
   substantive drug and drug conspiracy offenses (Counts Two through Eight); the unlawful use
   of a firearm (Count Nine); and money laundering conspiracy (Count Ten). The criminal
   forfeiture allegations set forth in the Indictment state, in part, that, in the event that defendant
   Joaquin Archivaldo Guzman Loera is convicted of the offenses charged in Count One and Ten
   of the Indictment, the government will seek forfeiture of: (1) property constituting, or derived
   from, proceeds obtained, directly or indirectly as a result of the charged continuing criminal
   enterprise; property used or intended to be used in any manner or part to commit or to facilitate
   the commission of such offense; and the defendant’s interest in, claims against, and property
   or contractual rights affording a source of control over, the continuing criminal enterprise
   under 21 U.S.C. § 853, and (2) property involved in the charged money laundering offense
   under 18 U.S.C. § 982. See Indictment, ¶¶ 46-47; 52-53. On October 9, 2018, the government
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 2 of 12 PageID #: 11709



   filed a motion seeking the Court’s adjudication of a forfeiture money judgment in the event of
   the defendant’s conviction, to which the defendant did not object. See Dkt. 356.

                 As a result of Guzman’s conviction, and for the reasons set forth below, the
   government seeks a criminal forfeiture money judgment with respect to Count One in the
   amount of $12,666,191,704.00 in accordance with 21 U.S.C. § 853 (“Section 853”). 1 With
   respect to Count Ten, the government also seeks a forfeiture money judgment in the amount
   of $12,666,191,704.00, in accordance with 18 U.S.C. § 982(a)(1) (“Section 982”). 2

          II.     The Relevant Statutory and Procedural Framework
                  Rule 32.2 of the Federal Rules of Criminal Procedure governs the criminal
   forfeiture that the government seeks in this case. See, e.g., United States v. Capoccia, 503
   F.3d 103, 109 (2d Cir. 2007) (quoting Fed. R. Crim. P. 32.2(b)(1)). Rule 32.2(b)(1) provides,
   in pertinent part:
                  As soon as practicable after a verdict . . . of guilty . . . on any
                  count in an indictment . . . regarding which criminal forfeiture is
                  sought, the court must determine what property is subject to
                  forfeiture under the applicable statute. If the government seeks
                  forfeiture of specific property, the court must determine whether
                  the government has established the requisite nexus between the
                  property and the offense. If the government seeks a personal
                  money judgment, the court must determine the amount of the
                  money the defendant will be ordered to pay. . . . The court’s
                  determination may be based on . . . evidence or information
                  submitted by the parties and accepted by the court as relevant and
                  reliable.
   Id.
                   In contrast to the guilt phase of the criminal trial, “criminal forfeiture is viewed
   as part of the sentencing process,” and therefore “the government need prove facts supporting
   forfeiture only by a preponderance of the evidence.” United States v. Treacy, 639 F.3d 32, 48
   (2d Cir. 2011) (quoting United States v. Gaskin, 364 F.3d 438, 461 (2d Cir. 2004)); see
   Capoccia, 503 F.3d at 116 (“Sentencing courts determine forfeiture amounts by a
   preponderance of the evidence.”) (internal citation omitted). Further, forfeiture is mandatory.

          1
          The forfeiture provision for Count One, 21 U.S.C. § 848, is set forth in 21 U.S.C. §
   853. See 21 U.S.C. § 848(a).
          2
            United States v. Brown, 2006 WL 898043, *4 (E.D.N.Y. Apr. 4, 2006) (if defendant
   is found liable to pay a money judgment under two different theories in the same case, but
   the judgments relate to the same funds, i.e., the proceeds of a fraud and the property involved
   in laundering the fraud proceeds, the judgments are concurrent).

                                                    2
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 3 of 12 PageID #: 11710



   The statutes provide that the Court, in imposing sentence on a defendant, “shall order” in
   addition to any other sentence imposed, that the person forfeit to the United States all property
   described in those sections, here, namely, Section 853 and Section 982.

                 In making a forfeiture determination under either Sections 853 or 982, the
   government is not required to provide a precise calculation of the proceeds subject to forfeiture.
   United States v. Lizza Industries, Inc., 775 F.2d 492, 498 (2d Cir. 1985). Instead, proceeds
   can be reasonably estimated. See Treacy, 639 F.3d at 48 (“The court need not establish the
   loss with precision but rather need only make a reasonable estimate of the loss, given the
   available information.” (citations and internal quotation marks omitted)); United States v.
   Roberts, 660 F.3d 149, 166 (2d Cir. 2011) (“[T]he law does not demand mathematical
   exactitude in calculating the proceeds subject to forfeiture.”). Thus, when deciding the
   appropriate forfeiture amount, the Court may rely on evidence that is “relevant and reliable,”
   even though the same evidence would not be admissible in a proceeding governed by the
   Federal Rules of Evidence. See Fed. R. Crim. P. 32.2(b)(1)(B); see also United States v. Jafari,
   85 F. Supp. 3d 679, 684-85 (W.D.N.Y. 2015) (“[C]ourts may consider hearsay and other
   inadmissible evidence so long as it is sufficiently reliable.” (citing Fed. R. Evid. 1101(d)(3));
   United States v. Stathakis, No. 04-CR-790, 2008 WL 413782, at *14 n.2 (E.D.N.Y. Feb. 13,
   2008) (Amon, J.) (“[R]eliable hearsay is admissible.”).

                   Lastly, the government need not prove that the defendant can pay the forfeiture
   money judgment; it need only prove by a preponderance of the evidence that the amount it
   seeks is forfeitable. See United States v. Awad, 598 F.3d 76, 78-79 (2d Cir. 2010)
   (“[M]andatory forfeiture is concerned not with how much an individual has but with how much
   he received in connection with the commission of the crime.” (quoting United States v. Casey,
   444 F.3d 1071, 1077 (9th Cir. 2006)). Otherwise, defendants would be incentivized to spend
   their “ill-gotten gains to avoid the forfeiture sanction.” Awad, 598 F.3d at 79 (quoting United
   States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006)). Thus, the government is entitled to the
   forfeiture of all property that constitutes or is derived from the defendant’s narcotics-related
   crimes, as well as any property that facilitated the commission of those crimes. This forfeiture
   award may be reduced to “an in personam forfeiture judgment” against the defendant. See
   Awad, 598 F.3d at 78 (“[W]hen a defendant lacks the assets to satisfy the forfeiture order at
   the time of sentencing, the money judgment [against the defendant] is effectively an in
   personam judgment in the amount of the forfeiture order.”) (internal quotation marks and
   citation omitted). See also United States v. Roberts, 696 F. Supp. 2d 263, 268 (E.D.N.Y. 2010)
   (Irizarry, J.), aff ’d in part, vacated in part by, 660 F.3d 149, 153 (2d Cir. 2011) (following
   Awad); United States v. Vampire Nation, 451 F.3d 189, 201-02 (3rd Cir. 2006) (reasoning that
   applicable procedures set forth in Section 853 do not limit amount of forfeiture to value of
   assets in defendant’s possession); United States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006)
   (“[C]riminal forfeiture may take several forms [including] an in personam judgment against
   the defendant for the amount of money the defendant obtained as proceeds of the offense.”)
   (quoting United States v. Candelaria–Silva, 166 F.3d 19, 42 (1st Cir. 1999)); Casey, 444 F.3d
   at 1076 (“[A] defendant [must] forfeit a very specific amount –– the proceeds of his criminal
   activity . . . even in cases of insolvent defendants.”); United States v. Bourne, 2012 WL

                                                   3
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 4 of 12 PageID #: 11711



   526721, at *2 (E.D.N.Y. Feb. 15, 2012) (Garaufis, J.) (finding that entry of money judgment
   is mandatory, even if defendant has no assets; defendant’s statement on the CJA form that he
   has no assets establishes that a money judgment is appropriate). 3

          III.    Forfeiture Money Judgment Calculation

                  A. Continuing Criminal Enterprise

                   Under Section 853, the government is entitled to forfeiture of all property that
   constitutes or is derived from the defendant’s narcotics-related crimes; any property that
   facilitated the commission of those crimes; and the defendant’s interest in, claims against, and
   property or contractual rights affording a source of control over, the continuing criminal
   enterprise. In determining how to calculate the amount of forfeiture liability, courts have
   consistently found that calculating the amount based on gross, rather that net profits comports
   with the punitive purpose of the narcotics forfeiture statue, namely Section 853. Section 853
   provides that a defendant “shall” forfeit “any property constituting, or derived from, any
   proceeds the person obtained, directly or indirectly . . . .” In a drug conspiracy, gross proceeds,
   not net profits, are used to calculate a forfeiture money judgment. See United States v. Peters,
   732 F.3d 93, 101 (2d Cir. 2013) (purpose of forfeiture is punishment; forfeiting defendant’s
   profits is not punishment because it merely returns him to the economic position he occupied
   before he committed the offense; therefore defendant must forfeit the gross receipts). Indeed,
   the Second Circuit has repeatedly affirmed the use of this approach. See United States v.
   Colon, 522 F. App’x. 61, 63 (2d Cir. 2013) (rejecting claim that forfeiture order in drug
   trafficking case should be reduced for defendant’s expenses); see also United States v. Khan,
   761 F. App’x. 43 (2d Cir. 2019) (negating defendant’s argument that he should not be liable
   for that portion of drug proceeds paid to supplier; forfeitures under criminal forfeiture statute
   are not limited to profits, but extend to property constituting or derived from any proceeds that
   defendants obtain as result of the crime of which they are convicted).

                  Accordingly, to determine the amount of the criminal forfeiture money
   judgment when the government seeks a money judgment in a drug case, it is permissible to
   calculate the forfeiture amount by multiplying the drug quantities by the retail or street value
   of the narcotics. Awad, 598 F.3d at 78, n.4. In fact, this is the most reliable method. Id. In
   Awad, the government proved by a preponderance of the evidence that the defendant was
   responsible for the criminal forfeiture money judgment by multiplying the drug quantities by
   the narcotics street value, a figure that was “advanced at trial” and remained “undisputed” by
   the defendant. United States v. Awad, Dkt. No. 06-CR-600, 2007 WL 3120907, at *5
   (S.D.N.Y. Oct. 24, 2007), aff’d, 598 F.3d 76 (2d Cir. 2010). See also United States v.
   Numisgroup Int’l Corp., 169 F. Supp. 2d 133, 136-137 (E.D.N.Y. 2001) (Spatt, J.) (money

          3
            The government notes that, as set forth in the Presentence Investigative Report
   (“PSR”), on February 3, 2017, the defendant completed a financial affidavit wherein he
   reported no income for the previous 12 months, no cash, no bank accounts and no other kinds
   of assets. PSR ¶162.

                                                   4
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 5 of 12 PageID #: 11712



   judgment based on the value of property used or intended to be used to commit, to facilitate or
   to promote the commission of the offense); Casey, 444 F.3d at 1073 (holding Section 853
   should be construed liberally - requires the forfeiture of “any proceeds”). Further, a criminal
   forfeiture money judgment can be entered, in part, based upon testimony of co-conspirators
   with first-hand knowledge of the illegal activity. See United States v. Munson, 2019 WL
   188493 (S.D.N.Y. Jan. 14, 2019) (criminal forfeiture money judgment calculated in a narcotics
   case based on co-conspirator’s testimony). Thus, the government may rely on reasonable
   estimates of the quantity of distributed drugs and their value. Roberts, 660 F.3d at 166.

                   While in Honeycutt v. United States, ___ U.S. ___, 137 S. Ct. 1626 (2017), the
   Supreme Court held that a defendant convicted of a narcotics conspiracy may not be held
   jointly and severally liable under 21 USC § 853 “for property that his co-conspirators derived
   from the crime but that the defendant himself did not acquire.” This is not the case here. In
   Honeycutt, the defendant played an incidental role in the conspiracy, received no personal
   profits from the transactions and was not a leader of the organization. The defendant, on the
   other hand, was a kingpin and principal leader of the Sinaloa Cartel who controlled and
   distributed over $12 billion worth of drugs, while reaping the proceeds from this criminal
   activity. See United States v. Beltran Leyva, 916 F.3d 14, 30-31 (D.C. Cir. 2019) (holding, in
   a case involving the defendant’s fellow leader of the Sinaloa Cartel, the court did not plainly
   err in holding organization leader liable for all proceeds earned by drug organization from drug
   activity he supervised); see also S.E.C. v. Metter, 706 F. App’x 699, 702 n.2 (2d Cir. 2017)
   (Honeycutt is limited to cases involving “incidental figures” whose role in offense does not
   justify joint-and-several liability and does not apply to a person who had a controlling interest
   and determined how proceeds of the offense were distributed); United States v. Munson, 2019
   WL 188493 (S.D.N.Y. Jan. 14, 2019) (where $46.2 million money judgment was based on
   44,000 lbs. of marijuana defendant distributed for at least $1,050/lb., Honeycutt does not
   require a vacation of forfeiture judgment because defendant actually obtained amount ordered
   forfeited); United States v. Gigliotti, Dkt. No. 15-CR-201 (Dearie, J.) (where a defendant was
   found to be the “main mover and principal decision-maker” in a drug conspiracy, the court had
   “no reservation” in ordering forfeiture of the full amount of the money judgment).

                         1. Drug Quantity

                    In the instant case, numerous drug suppliers testified that they provided the
   defendant and other members of the Sinaloa Cartel (the “Cartel”) with massive quantities of
   cocaine with the understanding that it would be sold in the United States. (Tr. 2962-63; 1819-
   20; Yusti Affidavit at ¶ 3 (attached as Exhibit B)). Jesus “Rey” Zambada Garcia testified that
   Cartel members, who were leaders of drug organizations with roots in the Mexican state of
   Sinaloa, mutually invested in drug shipments to share the risks and rewards of their drug
   trafficking schemes. (Tr. 749, 752). Moreover, they shared control over territory and plazas
   to facilitate their drug trafficking business. (Tr. 731-32). As Jesus “Rey” Zambada Garcia
   testified, “it is one cartel, it’s one organization and they help each other when that help is
   needed.” (Tr. 736). In the instant case, the jury convicted the defendant in Count One of being
   a principal leader of the Cartel. See Dkt, 532. Accordingly, he is liable for all of the proceeds
   of the Cartel’s drug activity. See United States v. Beltran Leyva, 913 F.3d at 30-31.
                                                    5
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 6 of 12 PageID #: 11713



                  At trial, various witnesses, including drug suppliers, testified about the quantity
   of drugs the defendant received. Specifically, the Colombian drug supplier Juan Ramirez
   Abadia (“Chupeta”), a leader of the Norte Valle Cartel, testified to supplying the Cartel with a
   conservative total of approximately 436 tons (436,000 kilograms) 4 of cocaine. According to
   Chupeta, he delivered approximately 200 tons of cocaine by airplane to the Cartel between
   1990 through 1996, 200 tons by boat between 1993 and 1998, and 36 tons by submarine in the
   mid to late 2000s. See Tr. 1893, 1948, 2010. Based in part on this evidence, the defendant was
   convicted of Violations 1 through 12 of Count One, which related to several of the boat
   shipments that were known as the “Juanitas” and one of the plane shipments that was known
   as a “Cometa.” The drug quantity in these violations was also reflected in drug ledgers
   submitted into evidence. See GXs 302-A through 302-L. Further, Chupeta testified that,
   although law enforcement seized 22,500 kilograms of cocaine from the Juanita shipments were
   (Violations 2 and 3 on Verdict Sheet (Dkt. No. 572)). Chupeta also testified that a 14 ton boat
   shipment was lost in a hurricane. (Tr. 1940-41). Thus, subtracting the amount of drugs that
   were lost or seized (14,000 kilograms plus 22,500 kilograms) from 436,000 kilograms, the
   defendant is liable for the forfeiture of the value of 399,500 kilograms of cocaine that Chupeta
   supplied to the Cartel.

                  Miguel Martinez Martinez (“Martinez”) also testified at trial that between 1987
   and 1993, the defendant obtained substantial amounts of cocaine from Colombian suppliers
   and that, from his office in Mexico City, Martinez supervised the transportation of the cocaine
   and marijuana into the United States where the defendant’s co-conspirators sold the drugs.
   (Tr. 1340-42, 1347-48, 1418). In addition to amounts of cocaine that the defendant obtained,
   Martinez also testified that the Cartel transported 5 to 10 tons of marijuana into the United
   States each year while he was a member of the Cartel (approximately 7.5 tons for 6 years,
   totaling 423,000 kilograms of marijuana) and 2 kilograms of heroin during the same period.
   (Tr. 1461-62, 1465-66).

                  The evidence further showed that Chupeta was not the only drug supplier
   providing cocaine to the Sinaloa Cartel. Violations 13 through 69, as charged in Count One
   of the original (S-4) Indictment, provided notice to the defendant of evidence of an additional
   122,776 kilograms of cocaine supplied to the Sinaloa Cartel by the Colombian supplier Luis
   Caicedo, who was known as “Don Lucho,” during the period January 15, 2003 through May
   2, 2010. While members of the Don Lucho organization did not testify at trial, the witness
   Jose Yusti Llanos (“Yusti”) submitted an affidavit in support of the defendant’s extradition
   from Mexico. See Yusti Affidavit (Spanish version) (attached as Exhibit B); Yusti Affidavit
   (English translation) (attached as Exhibit C). In his affidavit, Yusti interpreted ledgers that
   attested to successful cocaine shipments from the Don Lucho organization to the Sinaloa Cartel
   that correspond to Violations 13 through 69 set forth in the original (S-4) Indictment. See
   Exhibit C ¶ 5 and ¶ 7. He also attested to the fact that the drugs were “intended for ultimate
   distribution in the United States.” See Exhibit C ¶ 3. While Yusti discussed in his affidavit
   the fact that shipments were sent to Mayo Zambada (Ismael “Mayo” Zambada Garcia),

          4
              One metric ton of cocaine is equivalent to 1,000 kilograms of cocaine.

                                                   6
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 7 of 12 PageID #: 11714



   testimony at trial established that Mayo Zambada and the defendant were partners within the
   Cartel who shared, among other things, transportation infrastructure and security. See Exhibit
   C ¶ 3. (Tr. 709, 714, 715, 724, 862). 5

                  At trial, Jorge Cifuentes, another Colombian supplier, testified that he supplied
   the defendant with cocaine. Specifically, he stated that the defendant sent money from Mexico
   to Cifuentes, who was living in Ecuador at the time, so that Cifuentes could purchase cocaine
   and send it to the defendant. (Tr. 2929-31). Cifuentes testified about a 6,000 kilogram
   shipment of cocaine that was successfully delivered to the defendant and sold in New York.
   (Tr. 2986). This testimony was also corroborated by Cifuentes’s drug ledgers that reflected
   this drug shipment. See GXs 301A, 301A-T, 301B and 301B-T.

                  In addition, Pedro Flores (“Flores”) testified that he and his twin brother
   distributed cocaine and heroin in Chicago for the defendant and Mayo Zambada. In addition
   to substantial amounts of cocaine (approximately 53 tons) that Flores and his brother
   distributed for the Cartel, Flores testified that between May 2005 and November 2008, he and
   his brother received approximately 200 kilograms of heroin from the defendant and Mayo
   Zambada. (Tr. 3524-27).

                 Thus, the total quantity of cocaine that the defendant distributed that he received
   from Chupeta, Don Lucho and Jorge Cifuentes alone, was 528,276 kilograms of cocaine. 6
   Additionally, according to Martinez and Flores, the total amount of heroin distributed by the
   defendant was 202 kilograms and, according to Martinez, the total amount of marijuana the
   defendant distributed was 423,000 kilograms.

                    It is worth noting that this amount of cocaine, 528,276 kilograms, is a
   conservative amount when compared to the testimony of Jesus “Rey” Zambada Garcia, the
   brother of the defendant’s partner Mayo Zambada, who received drugs shipments in Mexico
   City warehouses sent by Colombian suppliers to the defendant and the Cartel. Zambada
   testified that, between 1995 and 2008, he received approximately 80 to 100 tons of cocaine a
   year in the warehouses for an approximate total quantity of 7,200,000 kilograms of cocaine.
   (Tr. 755, 760). The difference indicates that large cocaine quantities of cocaine were being
   supplied to the defendant and the Cartel from sources of supply other than Chupeta, Don Lucho
   and Jorge Cifuentes.


          5
            The Court may rely on evidence that is relevant and reliable, including affidavits. See
   Fed. R. Crim. P. 32.2(b)(1)(B); United States v. Feng Li, 630 F. App’x. 29, at 35 (2d Cir. 2015)
   (affirming the district court’s conservative computation of a money judgment forfeiture which
   relied on a DHS special agent’s affidavit).
          6
           Amounts distributed by Martinez, Tirso, Flores and other distributors were not
   included in this figure, so that there was no double counting between amounts of drugs
   supplied by suppliers and amounts of drug sold by distributors.

                                                  7
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 8 of 12 PageID #: 11715



                          2. Value of Drug Quantity

                 At trial, various witnesses testified about the value of the drugs distributed by
   the defendant. Martinez testified that during the time that he was working with the defendant
   (1987 through 1993), a kilogram of cocaine was sold in Los Angeles for approximately
   $12,000 to $16,000 per kilogram. (Tr. 1317, 1319, 1351). Cocaine was sold during that same
   time in Chicago for approximately $25,000 and in New York for approximately $35,000 to
   $40,000. (Tr. 1351-52). Thus, averaging the price of cocaine throughout the United States
   during the years 1987 through 1993, the defendant sold his cocaine for an average price of
   $25,500 per kilogram (average of $14,000 in Los Angeles, $25,000 in Chicago and $37,500 in
   New York). Martinez further testified that marijuana was sold for $2,000 per kilogram during
   the same period. (Tr. 1461).

                 Additionally, Tirso Martinez Sanchez (“Tirso”) testified that, in the late 1990s,
   one kilogram of cocaine in the United States was worth between $15,000 and $20,000, for an
   average price of $17,500 per kilogram. (Tr. 2578-79). He also testified that each kilogram
   contained between 8,000 to 10,000 individual doses. (Tr. 2609).

                 Jesus “Rey” Zambada Garcia testified that, during the time of his membership
   with the Cartel from 1995 through 2008, the price for which the Cartel sold a kilogram of
   cocaine in California was $20,000, in Chicago was $25,000 and in New York was $35,000.
   (Tr. 706-707, 750-51). Thus, according to Zambada Garcia, the average price of cocaine
   across the United States from 1995 through 2008 was $26,666.

                   Pedro Flores also testified that in 2002, he sold a kilogram of cocaine in Chicago
   for $17,000 and in New York for $20,000 per kilogram. (Tr. 3446). He further testified that
   from May 2005 to November 2008, the average wholesale price in the United States was
   $21,000. (Tr. 3525). Thus, the average price of the cocaine, on a nationwide basis, that the
   Flores brothers sold for the defendant as a leader of the Sinaloa Cartel was $19,750. Flores
   also testified that the heroin that he and his brother distributed for the defendant sold for an
   average price of $55,000 per kilogram. (Tr. 3526-27).

                 In sum, the average price for which the Cartel sold a kilogram of cocaine from
   the late 1990s through approximately late 2008, based on evidence provided from Martinez,
   Tirso, Zambada and Flores, was $22,354. This amount conservatively represents the
   wholesale amount for which the defendant sold his drugs in the United States. The total
   quantity of cocaine supplied to the Sinaloa Cartel by Chupeta, Don Lucho and Cifuentes was
   528,276. Based upon the average price of $22,354 per kilogram, the total amount of money
   obtained by the defendant and the Cartel from the sale of this cocaine was $11,809,081,704.

                 The defendant also sold a total of $11,110,000 worth of heroin (202 kilograms
   at $55,000 per kilogram) through the Flores brothers (200 kilograms) and Martinez (2
   kilograms). The defendant also sold $846,000,000 worth of marijuana (423,000 kilograms at
   $2000 per kilogram) through Martinez.

                                                   8
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 9 of 12 PageID #: 11716




                  Thus, as detailed on the chart attached as Exhibit D, the total forfeiture money
   judgement related to the defendant and the Cartel’s drug trafficking activity is
   $12,666,181,704.00. This amount represents “property constituting, or derived from” the
   defendant’s narcotics-related crimes; property used to facilitate the commission of those
   offenses; and the defendant’s interest in property or contractual rights affording a source of
   control over, the continuing criminal enterprise. See 21 U.S.C. § 853.

                 B.      Money Laundering Conspiracy

                   For forfeiture arising from a money laundering conspiracy conviction, Section
   982(a)(1) provides that, “[t]he court, in imposing sentence on a person convicted of an offense
   in violation of section 1956 . . . shall order that the person forfeit to the United States any
   property, real or personal, involved in such offense, or any property traceable to such
   property.” See also United States v. Bermudez, 413 F.3d 304, 306 (2d Cir. 2005). As a result,
   defendants “must forfeit to the government all property that [wa]s either ‘involved in’ that
   violation or traceable thereto.” United States v. Seher, 562 F.3d 1344, 1368 (11th Cir. 2009).
   See United States v. Coffman, 859 F. Supp. 2d 871, 875 (E.D. Ky. 2012), aff’d, 574 F. App’x.
   541 (6th Cir. 2014) (“Money laundering forfeiture is required for all property ‘involved in’ the
   crime.”). “The term ‘involved in’ has consistently been interpreted broadly by courts to
   include any property involved in, used to commit, or used to facilitate the money laundering
   offense.” United States v. Schlesinger, 396 F. Supp. 2d 267, 271-72 (E.D.N.Y. 2005) (Spatt,
   J.) aff’d, 514 F.3d 277 (2d Cir. 2008); see also United States v. Nicolo, 597 F. Supp. 2d 342,
   347-48 (W.D.N.Y 2009).

                   For money laundering offenses, the government is entitled to seek a money
   judgment against the defendant for an amount equal to the value of the property that was
   involved in the money laundering offense. See Bermudez, 413 F.3d at 305 (affirming entry of
   forfeiture money judgment in the amount of $14.2 million representing the value of the funds
   laundered, even though the defendant forwarded the money to third parties); United States v.
   Huber, 404 F.3d 1047, 1056 (8th Cir. 2005) (“Forfeiture under section 982(a)(1) in a money-
   laundering case allows the Government to obtain a money judgment representing the value of
   all property ‘involved in’ the offense, including the money or other property being laundered
   (the corpus), and any property used to facilitate the laundering offense”; in a conspiracy case,
   the corpus is the funds the defendant conspired to launder, including commingled clean money
   (citation and internal quotation marks omitted)).

                   In this case, the government seeks a $12,666,191,704 forfeiture money
   judgment as this amount represents “property involved in, used to commit, [and] used to
   facilitate the money laundering offense.” See Schlesinger, 396 F. Supp. 2d at 271-72. Based
   upon the gross proceeds of the defendant’s drug trafficking activity, as calculated above, the
   government asserts that these gross proceeds were used to enable the defendant and the Cartel
   to continue to operate. As noted by Donald Semesky, the government’s expert in money
   laundering and money laundering techniques, money laundering is an integral component of

                                                  9
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 10 of 12 PageID #: 11717



    any international drug trafficking organization. (Tr. 1233). Specifically, Mr. Semesky testified
    that:

                  [m]oney is the lifeblood of a drug organization, especially
                  an organization that operates internationally, and money
                  laundering is, you can call it the IV that pumps the blood
                  into the veins of a drug trafficking organization so it can
                  continue to live and function and operate.

    (Tr. 1233).

                  As Semesky’s testimony further demonstrates, without the ability to launder
    drug proceeds, an international drug trafficking organization “would not be able to operate.”
    (Tr. 1235). Drug organizations need a “constant flow of money to be able to pay all the
    expenses,” which includes paying suppliers. (Tr.1235). The defendant’s organization was no
    different. As demonstrated by the evidence presented at trial, the defendant relied up on this
    constant flow of money that he derived primarily from the sale of drugs in the United States.
    Once these drugs were sold, the proceeds would then be accumulated and laundered from the
    United States to places that included Mexico and Colombia and sent back to the defendant
    and/or his organization. (Tr. 3528). This was done by various methods, including methods
    similar to those testified to by Mr. Semesky, including, among other things, bulk cash
    smuggling and methods designed to conceal the nature and source of the funds.

                  As an example of bulk cash smuggling and methods of concealment, United
    States Custom and Border Patrol Officer Michael Humphries testified that in November 1989,
    Arturo Guzman Loera, the defendant’s brother, attempted to cross an international boundary
    from the United States into Mexico at the port of entry in Douglas, Arizona. (Tr. 1182-85).
    Secreted within the confines of his vehicle was over $1.2 million in U.S. dollars. (Tr. 1192,
    1201). Miguel Martinez testified that Arturo Guzman Loera worked in the defendant’s drug
    business in Agua Prieta, Mexico, and confirmed that the currency seized from Arturo Guzman
    Loera was, in fact, proceeds of defendant’s drug sales in the United States. (Tr. 1422-24)

                   Moreover, Jesus “Rey” Zambada Garcia testified that the Cartel generated
    billions of dollars from cocaine sales in the United States. (Tr. 760). Once the drugs were
    sold in the United States, the drug proceeds in the form of U.S. dollars were then sent back to
    Mexico and Colombia in United States dollars to repay those who invested in that drug
    shipment. (Tr. 752-53). To illustrate his point, Zambada Garcia testified about an instance in
    which a co-conspirator delivered between $15 and $20 million of drug proceeds to his
    warehouse in Mexico City. (Tr. 760-61). Thereafter, Zambada Garcia arranged to send these
    drug proceeds to Colombia to compensate the Cartel’s Colombian co-conspirators who had
    invested in the drug shipments. (Tr. 760).

                  Martinez testified about the bulk cash smuggling of cash generated from selling
    drugs in the United States. He stated that the money would be brought to the defendant in

                                                  10
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 11 of 12 PageID #: 11718



    Agua Prieta smuggled “[i]n pickups and mobile homes with special compartments.” (Tr.
    1421). After the money arrived in Agua Prieta, the defendant would fly the money in planes
    to Guadalajara or Guanajuato. Id. Martinez noted that, during the operation of the tunnel, the
    defendant initially received approximately between $3 to $5 million in drug proceeds a month
    but, over time, that number increased to $20 million each time they would “send some”
    [cocaine]. Id. Martinez further testified that between 30 to 35 tons of cocaine went through
    the tunnel each year, and the defendant received approximately $400 to $500 million as a
    result. (Tr. 1470). Martinez also testified about the use of private jets to fly cash from Tijuana
    to Mexico City, with each jet holding approximately $8 to $10 million each month. Martinez
    further testified that about the use of bank accounts to pay for expenses and to hide the true
    ownership of the funds. He testified that the money “would be stashed, it would be placed in
    bank accounts, it would be exchanged, payments [for expenses] would be made….” (Tr.
    1471). Martinez stated that he had “stored” up to $30 million in cash in “private residences
    and apartments” Id. Finally, Martinez testified that they would put money into the banking
    system “every week.” Id. When asked how much would be put into the banking system on a
    given occasion, Martinez responded, “Well, so that you have an idea, we would spend between
    10 to 11 to 12 million dollars a month.” Id.

                   Alex Cifuentes testified that, when the defendant needed to send money from
    New York to Colombia to buy cocaine, the defendant used several methods of concealment
    utilizing his brother Jorge Cifuentes’s “friends.” (Tr. 5135). First, Alex Cifuentes testified
    that Jorge Cifuentes and his partner Juan Pablo Londono opened a company named
    Monodeaux, through which visa debit cards were issued with an approximate $9,900 balance.
    (Tr. 5135). Jorge Cifuentes explained that the cards were transported to Colombia where the
    money on a card was withdrawn through an ATM. (Tr. 2905-06). Alex Cifuentes also noted
    that the defendant did not like this method because “it would never end.” (Tr. at 5135-36).

                  Alex Cifuentes also testified about people who would ship money for the
    defendant, including an individual named Lazaro. Lazaro was based in Atlanta and “ran”
    money through an insurance company. (Tr. 5136-39). When money had to be moved, “they”
    would call Lazaro, who provided them with a number to call to arrange for a pick-up of the
    drug money. Id. The government admitted into evidence recordings of calls between Alex
    Cifuentes, the defendant and Pedro Flores discussing a pick-up of cash by Lazaro from the
    Flores brothers in Chicago. (Tr. 5139; GX 609A-609T). Jorge Cifuentes testified that Lazaro
    was a worker of Gordo Mangueras, who would “move Don Joaquin's money to Colombia and
    Ecuador so that [they] could purchase the cocaine and so [they] would have money for
    expenses.” (Tr. 2936-37).

                  Finally, Jorge Cifuentes interpreted his ledgers for the jury (GX 301(A) and
    301(B)), which documented the defendant’s transfer of money from Mexico to Jorge Cifuentes
    through Lazaro and Mangueras. The ledgers recorded disposition of money sent to Jorge
    Cifuentes by the defendant to pay for cocaine and expenses.



                                                   11
Case 1:09-cr-00466-BMC-RLM Document 634 Filed 07/05/19 Page 12 of 12 PageID #: 11719



                   As set forth above, the defendant’s organization obtained for distribution,
    conservatively, over $12,666,191,704.00 worth of illegal drugs. The evidence showed that the
    drugs were sold in United States and the proceeds were laundered back to pay expenses, which
    included, but were not limited to, payroll for the defendant’s workers (Tr. 3041, 5036, 5044-
    45); the cost paying suppliers (Tr. 3593, 2963); communication equipment (Tr. 5480); and
    money to purchase planes, submarines and other vehicles (Tr. 2942, 1338). With the defendant
    having no legitimate source of income, the laundered proceeds from his drug trafficking
    activity and that of other members of the Cartel promoted the Cartel’s drug trafficking activity.
    As such, the government seeks a forfeiture money judgment in the amount of
    $12,666,191,704.00, which represents the total amount of money laundered and/or property
    involved in the course of the charged money laundering conspiracy.

           IV.    Conclusion

                   For the reasons discussed above, the defendant is liable to forfeit the amount of
    proceeds of the conspiracies of which the jury found him guilty. Accordingly, the Court should
    issue an order of forfeiture directing the defendant to forfeit $12,666,191,704.00.

                                                        Respectfully submitted,


                                                        RICHARD P. DONOGHUE
                                                        UNITED STATES ATTORNEY
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                                                        ARTHUR G. WYATT, CHIEF
                                                        Narcotic and Dangerous Drug Section
                                                        Criminal Division,
                                                        U.S. Department of Justice

                                                        OF COUNSEL:

                                                        ARIANA FAJARDO ORSHAN
                                                        United States Attorney
                                                        Southern District of Florida



    cc:    Counsel of Record (by ECF)




                                                   12
